Case 4:20-cr-00038-ALM-KPJ Document 16 Filed 03/18/20 Page 1 of 5 PageID #: 26



                        United States District Court
                              EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               § CASE NUMBER 4:20CR38
v.                                             §
                                               §
                                               §
                                               §
LINDA DUNLAP (1)                               §

                               SCHEDULING ORDER

      It is ORDERED:

                   I. PRETRIAL DISCOVERY AND INSPECTION

      A. Within five (5) days after the arraignment, or date of receipt of this order by

the Defendant, whichever occurs first, the United States Attorney or Assistant United

States Attorney prosecuting the case (hereinafter collectively "United States Attorney")

and the Defendant's attorney shall confer; whereupon, the United States of America

(hereinafter "the Government") shall:

      (1) Permit Defendant's attorney to inspect and copy or photograph any relevant
            written or recorded statements or confessions made by the Defendant, or
            copies thereof, within the possession, custody or control of the Government,
            the existence of which is known, or by the exercise of due diligence may
             become known, to the attorney for the Government;


      (2) Permit Defendant's attorney to inspect and copy or photograph that portion
            of any written record containing the substance of any relevant oral statement
            made by the Defendant whether before or after arrest in response to
            interrogation by any person then known to the Defendant to be a Government
            agent;




                                        Page I of 5
Case 4:20-cr-00038-ALM-KPJ Document 16 Filed 03/18/20 Page 2 of 5 PageID #: 27



     (3) Permit Defendant's attorney to inspect and copy or photograph any recorded
            testimony of the Defendant before a grand jury which relates to the offense
            charged;

     (4) Disclose to Defendant's attorney the substance of any other relevant oral
            statement made by the Defendant whether before or after arrest in response
            to interrogation by any person then known by the Defendant to be a
            Government agent if the Government intends to use that statement at trial;

     (5) Disclose to the Defendant any copy of the Defendant's prior criminal record,
           if any, as is within the possession, custody, or control of the Government, the
           existence of which is known, or by the exercise of due diligence may become
           known, to the attorney for the Government, including the Federal Bureau of
           Investigation Identification Sheet;

     (6) Permit Defendant's attorney to inspect and copy or photograph books, papers,
            documents, photographs, tangible objects, buildings or places, or copies or
            portions thereof, which are within the possession, custody or control of the
            Government, and which are material to the preparation of the Defendant's
            defense or are intended for use by the Government as evidence in chief at the
            trial, or were obtained from or belong to the Defendant;

     (7) Permit Defendant's attorney to inspect and copy or photograph any relevant
           results or reports of physical or mental examinations, and of scientific tests
           or experiments made in connections with the case, or copies thereof, within
           the possession, custody or control of the Government, the existence of which
           is known, or by the exercise of due diligence may become known to the
           attorney for the Government, and which are material to the preparation of the
           defense or are intended for use by the Government as evidence in chief at the
           trial;

     (8) Permit Defendant's attorney to inspect, copy or photograph any evidence
           within the ambit of Brady v. Maryland (evidence which might tend to
           exculpate Defendant, mitigate punishment, or impeach testimony which may
           be determinative of Defendant's guilt or innocence);

     (9) Disclose to Defendant's attorney evidence of the Defendant's other crimes,
            wrongs, or acts which although inadmissible to prove the Defendant's bad
            character the Government believes to be admissible for other purposes,
           such as proof of motive, opportunity, intent, preparation, plan, knowledge,
           identity or absence of mistake or accident, concerning the instant charge; and




                                      Page 2 of 5
Case 4:20-cr-00038-ALM-KPJ Document 16 Filed 03/18/20 Page 3 of 5 PageID #: 28



       (10) Disclose to Defendant's attorney a written summary of testimony the
             Government intends to use under Rules 702, 703, or 705 of the Federal Rules
             of Evidence, during its case in chief at trial, including witness opinions, bases
              and reasons therefor, and the witnesses' qualifications.



       B. If, in the judgment of the United States Attorney, it would not be in the

interests of justice to make any one or more disclosures set forth in paragraph "A" and

requested by Defendant's counsel, the declination shall be in writing, directed to

Defendant's counsel, and signed personally by the United States Attorney, specifying the

types of disclosures that are declined. If the Defendant seeks to challenge the declination,

Defendant shall proceed pursuant to paragraph "C" below.

       C. If additional discovery or inspection is sought, Defendant's attorney shall

confer with the appropriate United States Attorney within ten (10) days of the arraignment,

or date of receipt of this Order by the Defendant, whichever occurs first, with a view to

satisfying these requests in a cooperative atmosphere without recourse to the Court. The

request may be oral or written and the United States Attorney shall respond in a like

manner.

       D. In the event Defendant thereafter moves for additional discovery or

inspection, Defendant's motion shall be filed within twenty (20) days after the arraignment,

or date of receipt of this order by the Defendant, whichever occurs first. It shall contain:



       (1) the statement that the prescribed conference was held;
       (2) the date of said conference;
       (3) the name of the United States Attorney with whom conference was held; and
       (4) the statement that agreement could not be reached concerning the discoveiy
              or inspection that is the subject of Defendant's motion.



       The court cautions counsel that filing unnecessary motions may result in imposition

of sanctions. Counsel are to present by motion only genuine issues actually in dispute

which counsel are unable to resolve in conference.




                                         Page 3 of 5
Case 4:20-cr-00038-ALM-KPJ Document 16 Filed 03/18/20 Page 4 of 5 PageID #: 29



                E. Upon Government's compliance with the provisions of paragraph "A" of this

Order, the Defendant shall permit the Government to inspect and copy or photograph:



                (1) Books, papers, documents, photographs, tangible objects, or copies or
                      portions thereof, which are within the possession, custody, or control of the
                      Defendant and which the Defendant intends to introduce as evidence in chief
                      at the trial; and

                (2) Any results or reports of physical or mental examinations and of scientific
                      tests or experiments made in connection with the particular case, or copies
                      thereof, within the possession or control of the Defendant, which the
                      Defendant intends to introduce as evidence in chief at the trial or which were
                      prepared by a witness whom the Defendant intends to call at the trial when
                                 the results or reports relate to that witness' testimony.



                F. Any duty of disclosure and discovery set forth in this Order is a continuing

one.

                G. Any disclosure granted by the Government pursuant to this Order of

material within the purview of Fed.R.Crim.P. 16(a)(2) and 16(b) and Fed.R.Evid. 404(b)

shall be considered as information requested by the Defendant and granted by the court.



                                            II. OTHER DEFENSES, OBJECTIONS AND REQUESTS
                Pursuant to Fed. R. Grim. P. 12(c), the Court requires that any defense, objection or

request capable of determination without trial of the general issue1 be raised by written

motion in the form required by Fed. R. Crim. P. 47. Any such motion shall be filed within

30 days from date of this order, and the Government shall respond within 1_0 days after

being served, unless the Court by separate order (e.g., an Order Setting Final Pre-Trial

and Trial or similar order) establishes an explicit deadline for filing and responding to a

particular type of motion. When specific deadlines established by separate court order



                    These matters includ all m tters iste in RULES 12(b), 12.1, 12.2, 12.3,14, 15 an 16, Fed. R.CRIM. P., and incl de, without limitation, (1) defects in in titution of prosecution; (2) defects in
indictment or information; (3) suppression of evidence; (4) libi; (5) insanity or ental condition; (6) defense b e on ublic uthority; (7) iscovery; (8) d positions; (9) selective or vindictive prosecution; (10)
outrag ous Governmental miscon uct; (11) misjoinder; (12) pre-indictment elay; (13) speedy tri l; (14) rejudicial publicity; (15) lack of ersonal jurisdiction; (16) Posse Co itatus Act, 18 U.S.C. 1385; (17)
recantation as a defense to erjur ; (18) limitations; (19) double jeo ardy; (20) multi le sentencing; and (21) im unity. If Fe r l Rule of Criminal Proce ur , fe eral statute, or other order of the court
establishes n earlier de dline than established in this order, the e rlier dea line shall govern the partie .


                                                                                               Page 4 of 5
Case 4:20-cr-00038-ALM-KPJ Document 16 Filed 03/18/20 Page 5 of 5 PageID #: 30



conflict with general deadlines stated above, the separate order shall prevail and govern the

parties.

                                   III. COMPLIANCE
       Failure to provide discovery and observe deadlines established in this order may

result in imposition of sanctions. Failure to raise defenses or objections, or to make

requests in accordance with Sections I and II shall constitute waiver thereof, but the court

for cause shown may grant relief from the waiver.




                                         Page 5 of 5
